 

EXECUTION VERSION

 

SIXTH AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS SIXTH AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) made
this 14th day of December, 2012 by and between ACURA PHARMACEUTICALS, INC., a
New York corporation (the “Corporation”), with offices at 616 N. North Court,
Suite 120, Palatine, Illinois 60067 and PETER A. CLEMENS (the “Employee”).

 

RECITALS

 

A.   The Corporation and the Employee executed an Executive Employment Agreement
dated as of March 10, 1998, as amended (as amended, the “Employment Agreement”).

 

B.   The Corporation and the Employee now desire to further amend the Employment
Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, the parties agree as follows:

 

1. Section 8.2 of the Employment Agreement is hereby amended by appending the
following sentence to the end thereof.

 

“The annual bonus for the period ending on the Disability Termination Date shall
be paid within thirty days after termination if the disability qualifies as a
disability under 26 USC § 409A, and the regulations promulgated thereunder) (the
“Code Section 409A”) and otherwise shall be paid on the same schedule as
payments made under Section 8.6(A).”

 

2. Section 8.6(A) of the Employment Agreement is hereby amended by deleting such
Section and replacing it with the following:

 

(A) In the event of a termination of Employee's employment with the Corporation
without Cause or a termination by Employee of his employment with the
Corporation for Good Reason (including termination following a Change of Control
as provided in Section 8.7), prior to the last day of the Initial Term or any
Renewal Term, the Corporation shall pay to Employee, in a single lump sum in
cash (i) within thirty (30) days after the date of termination, if Employee is
not a “specified employee” (as defined in Code Section 409A) at termination, and
(ii) six months and one day after termination, if Employee is a “specified
employee” at termination, an amount equal to (a) his bonuses through and
including the date of termination, plus (b) the greater of (i) $280,000, or (ii)
twice the Employee's Annual Base Salary in effect immediately prior to the date
of termination. If clause (ii) is applicable and Employee dies during the six
month period following termination then the payment to Employee shall be made on
the earlier of (I) thirty days after death and (II) the period provided in
clause (ii).

 

 

 

 

3. Section 8.8 is hereby added to the Employment Agreement as follows:

 

8.8   Section 409A of the Code. The intent of the parties is that payments and
benefits under this Agreement comply with, or be exempt from, Code Section 409A
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. If the Employee notifies the
Corporation (with specificity as to the reason therefor) that the Employee
believes that any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause the Employee to incur any
additional tax or interest under Code Section 409A, the Corporation shall, after
consulting with the Employee, reform such provision to try to comply with Code
Section 409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Code Section 409A. To the extent that any provision
hereof is modified in order to comply with, or be exempt from, Code Section
409A, such modification shall be made in good faith and shall, to the maximum
extent reasonably possible, maintain the original intent and economic benefit to
the Employee and the Corporation of the applicable provision without violating
the provisions of Code Section 409A.

 

3.          Except as expressly amended by this Amendment, the Employment
Agreement remains in full force and effect. Capitalized terms used herein shall
have the same meaning as in the Employment Agreement unless otherwise defined
herein. This Amendment shall be governed and construed and enforced in
accordance with the local laws of the State of New York applicable to agreements
made and to be performed entirely in New York.

 

4.          This Amendment may be executed in one or more facsimile or original
counterparts, each of which shall be deemed an original, but all of which taken
together will constitute one and the same instrument.

 

2

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

  ACURA PHARMACEUTICALS, INC.         By: /s/ Robert Jones       Name: Robert B.
Jones     Title: President and     Chief Executive Officer         EMPLOYEE    
    By: /s/ Peter Clemens       Peter A. Clemens

 

3

 

